  8:20-cv-00230-RGK-PRSE Doc # 5 Filed: 06/22/20 Page 1 of 1 - Page ID # 14




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KENNETH W. VAWTER,

                  Plaintiff,                             8:20CV230

      vs.
                                              MEMORANDUM AND ORDER
MIKE GASKI, President Team USA; and
FBI,

                  Defendants.


       Plaintiff Kenneth W. Vawter, a non-prisoner, filed a Motion for Leave to
Proceed in Forma Pauperis. (Filing 2.) Upon review of Plaintiff’s Motion, the court
finds that Plaintiff is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in his case will be for the court to conduct an initial
review of his claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.

      Dated this 22nd day of June, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
